Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-21 are pending. Claims 1, 2, 3, 4, 6, 7, 17, 18, 19, 20, and 21 are amended.
 	
Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered and are persuasive.
	The claims represent a practical application of an abstract idea as the application of the claimed subject matter is not reasonably possible by a human using pen and paper.

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent 
The claims are similar, but not identical, to those of application 16/803694, which was previously allowed by another examiner. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art is:

Burgis:
[0080] Generally, each trading order 152 that a user requests to be placed 
on trading platform 20 is based on at least one betting product 150, such as 
betting product 150 and trading orders 
152 to buy and sell the betting product 150.  Each betting product 150 has a 
risk factor 330 (see FIG. 2) which generally represents the actual or estimated 
maximum number of "ticks" for which the user may be liable on a particular 
betting product 150.  A "tick" may represent the type of scoring unit upon 
which a betting product 150 is based, such as, for example, a run (such as in 
cricket or baseball, for example), goal (such as in soccer or hockey, for 
example), point (such as in American football, basketball, or rugby, for 
example), minute (such as for a betting product 150 regarding the time of the 
first goal in a soccer match, for example), shirt number (such as for a betting 
product 150 regarding the total of the shirts numbers of the goal scorers in a 
soccer match, for example), or stroke (such as a golf stroke, for example).  It 
should be understood that a tick may represent any number or fraction of such 
scoring units.  For example, in a betting product 150 regarding the score of an 
American football match, each tick may represent one point, and in a betting 
products 150 regarding the score of a soccer match, each tick may represent 0.1 
goals.  In the examples used throughout the remainder of this disclosure, it is 
assumed that each tick represents one scoring unit.

Ginsberg:
Brief Summary Text - BSTX (2): 
    The present invention relates to real-time interactive wagering on event 
outcomes.  Event outcomes may be based on, for example, financial markets and 

and natural phenomena such as weather and earthquakes.  Wagers can be of a 
fixed-odds type or a spread-bet type (both described further below).  Wagers 
can be placed on, for example, the change in the Consumer Price Index for a 
given month; a nation's Gross Domestic Product (GDP); a casino's payout or 
winnings at blackjack over a given period; the team that will win baseball's 
World Series; the actor that will win an Academy Award; and the price movement 
of individual stocks, gold, commodities, or any real-time index.  Events on 
which wagers can be placed include both those with known and unknown outcome 
probabilities.  The present invention does not, however, involve trading of 
financial instruments.

Holte:
ABSTRACT: 
 
   A commodities options trading game is provided in which the simulated 
market, which determines whether the value of the simulated commodities options 
rise or fall, is determined by a real event occurring outside the game being 
played.  In a preferred embodiment, the event from which the simulated market 
is derived is a real-life sporting event, such as a professional basketball, 
football, or baseball game.  Preferably a host calculator or computer generates 
the initial option prices and displays the information to a plurality of player 
stations.  After play begins, the host computer updates the options prices 

empirically determined factors.  The players buy and sell options in response 
to the momentum of the market.  At the conclusion of the sporting event, the 
options are cashed in for their intrinsic value and the player with the most 
accumulated wealth is declared the winner.

Kennedy:
[0033] There are several ways in which the brokerage process can operate 
within the above-described wagering exchange system 100, all of which can be 
easily implemented by the exchange 110.  As a first non-limiting example, 
wagers can go straight to an inter broker market.  In this scenario, the 
broker's only purpose in the exchange process is to submit all wager requests 
made by their clients.  Under this system, all wager requests made by market 
participants will be matched up with opposite wager requests from fellow 
participants (for example, a buy order from one bettor is matched with a sell 
order from another).  Those wager requests that cannot be matched up will go 
straight to the exchange to be settled at a reduced price set by the exchange.  
All market participants will receive the same price for their wager request, 
which will be the average between the wagers settled by fellow market 
participants and those that were settled by the exchange. 

Lutnick - US 20120221456 A1 
SYSTEM AND METHODS FOR FACILITATING OPTIONS AND/OR FUTURES 
option may be for a payout value of 
100 dollars.  Any number of such contracts may be traded in such increments.  
Such an increment is given as an example only.  Multiple payout values of a 
same binary option may be traded.  A quote for the binary option may be based 
on a standard payout value such as 100 dollars.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.